DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 6, line 3
	“modified correction”  should be changed to: -- modified prestored correction --
2.	 In Claim 15, line 5
	“modified correction”  should be changed to: -- modified prestored correction --
3.	 In Claim 20, line  11
	“modified correction”  should be changed to: -- modified prestored correction --

Response to Amendment
	This office action is responsive to the applicant’s remarks received June 9, 2021.  Claims 1-18 & 20 have been fully considered and are persuasive. Claim 19 has been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-18 & 20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed June 9, 2021. Claims 1-18 & 20 are now considered to be allowable subject matter. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Allowable Subject Matter
1.	Claims 1-18 & 20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-18 & 20 uniquely identify the distinct features an artificial intelligence device for performing speech recognition.
Oh ‘426 discloses wherein an electronic device includes a microphone, a display, a memory, and a processor electrically connected to the microphone, the display, and the memory. The processor is configured to execute a speech recognition function, to obtain a first utterance from a user through the microphone, to display a text generated based on the first utterance, in the display, and to display at least one item, which corresponds to a portion recognized as a proper noun in the text and which is determined based on the first utterance and a personalized database of the user, in the display.
Lee ‘391 discloses wherein a speech processing apparatus includes a speech processor for acquiring information on a relationship between a first user and a second user on the basis of a spoken language of the first user, a storage for storing a first user database (DB) that includes personal information of the second user identified by a second identification tag and a second user DB that includes personal information of the first user identified by a first identification tag, and a DB managing processor for updating the first user DB and the second user DB based on the acquired information on the relationship between the first user and the second user.
Oh ‘426 either alone or in combination with Lee ‘391 fail to teach a processor configured to store the first speech command in the database when operation to be performed with respect to the first speech command is not determined, acquire a second speech command or text data as correction data replacing the first speech command from a second user, and map and store the first speech command and the correction data in the database; when the second user is determined as a user authorized to correct data based on the second speech command; wherein the processor acquires a second speech command from the second user and acquires the second speech command 
As a result and for these reasons, Examiner indicates Claims 3-9 & 12-18 as objected subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677


/MARCUS T RILEY/            Primary Examiner, Art Unit 2677